                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION – BAY CITY

IN RE:
                                                              Case Nos.     16-21394-dob
         CYNTHIA SUE GABARA, et al.,                                        16-21395-dob
                                                                            16-21392-dob
                 Debtors.                                                   16-21391-dob
                                                              Chapter 7 Proceedings
______________________________________/                       Hon. Daniel S. Opperman
LIBERTY MUTUAL INSURANCE COMPANY,
a Massachusetts Corporation,

         Plaintiff,

v.                                                            Adversary Proceeding
                                                              Case No. 20-2053-dob
MERTON S. GABARA, et al.,
      Defendants.
______________________________________/

                          ORDER DENYING MOTION TO DISMISS OF
                      DEFENDANTS JENNA OLIVER AND CRYSTAL PARRIS

         For the reasons stated in this Court’s Opinion dated May 12, 2021;

         NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion to Dismiss of

Defendants Jenna Oliver and Crystal Parris is Denied.



Signed on May 12, 2021




                                                  1

     20-02053-dob       Doc 54   Filed 05/12/21       Entered 05/12/21 15:12:56   Page 1 of 1
